Citation Nr: 9907639	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  96-37 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear 
sensorineural hearing loss disability.  

2.  Entitlement to service connection for an organic 
personality disorder.  

3.  Entitlement to an increased disability evaluation for 
post-traumatic stress disorder, currently evaluated as 10 
percent 

4.  Entitlement to a compensable disability evaluation for 
left ear high frequency hearing loss disability.  

5.  Entitlement to a compensable disability evaluation for 
malaria.  

6.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for diabetes mellitus.  

7.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for a bowel disability.  
8.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for a stomach disability.  

9.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran, the veteran's wife, and [redacted]


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from June 1941 to January 
1945.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which established 
service connection for post-traumatic stress disorder (PTSD); 
assigned a 10 percent evaluation for that disability; granted 
a permanent and total disability rating for pension purposes; 
denied service connection for right ear hearing loss 
disability; denied increased evaluations for the veteran's 
service-connected left ear high frequency hearing loss 
disability and malaria; and denied a total rating for 
compensation purposes based on individual unemployability.  
In November 1994, the veteran was afforded a hearing before a 
Department of Veterans Affairs (VA) hearing officer.  In June 
1995, the RO, in pertinent part, denied service connection 
for an organic personality disorder and compensation under 
the provisions of 38 U.S.C.A. § 1151 (West 1991) for diabetes 
mellitus, a bowel disability, and a stomach disability.  In 
February 1998, the Board remanded the veteran's claims to the 
RO so that the veteran could be afforded a hearing before a 
Member of the Board sitting at the RO.  

In March 1998, the veteran waived his right to a hearing 
before a Member of the Board sitting at the RO and requested 
a video hearing before a Member of the Board.  In August 
1998, the requested hearing was conducted before the 
undersigned Member of the Board.  The veteran has been 
represented throughout this appeal by the American Legion.  

The veteran may have submitted an informal application to 
reopen his claim of entitlement to service connection for 
post-operative hemorrhoid residuals and informal claims of 
entitlement to service connection for a kidney disability and 
varicose veins.  It appears that the RO has not had an 
opportunity to act upon the informal application and claims.  
Absent an adjudication, a notice of disagreement, a statement 
of the case, and a substantive appeal, the Board does not 
have jurisdiction over the issues.  Rowell v. Principi, 4 
Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); 
Black v. Brown, 10 Vet. App. 279, 284 (1997); Shockley v. 
West, 11 Vet. App. 208 (1998).  Jurisdiction does matter and 
it is not "harmless" when the VA fails to consider 
threshold jurisdictional issues during the claim adjudication 
process.  Furthermore, this Board Member cannot have 
jurisdiction of the issues.  38 C.F.R. § 19.13 (1998).  The 
United States Court of Appeals for Veterans Claims (Court) 
has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  Therefore, the issues are referred to the RO 
for appropriate action.  Black v. Brown, 10 Vet. App. 279 
(1997).  If the veteran wishes to appeal from the decision, 
he has an obligation to file a timely notice of disagreement 
and a timely substantive appeal following the issuance of the 
statement of the case.  38 C.F.R. § 20.200 (1998).  


FINDINGS OF FACT

1.  Right ear sensorineural hearing loss disability has been 
shown to have originated during wartime service.  

2.  Competent evidence attributing the veteran's current 
diabetes mellitus to his treatment at a VA medical facility 
has not been presented.  

3.  Competent evidence attributing the veteran's current 
bowel disability to his treatment at a VA medical facility 
has not been presented.  

4.  Competent evidence attributing the veteran's current 
stomach disability to his treatment at a VA medical facility 
has not been presented.  

CONCLUSIONS OF LAW

1.  Right ear sensorineural hearing loss disability was 
incurred during wartime service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).  

2.  The veteran has not submitted a well-grounded claim of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for diabetes mellitus.  38 
U.S.C.A. §§ 1151, 5107 (West 1991).  

3.  The veteran has not submitted a well-grounded claim of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for a bowel disability.  38 
U.S.C.A. §§ 1151, 5107 (West 1991).  

4.  The veteran has not submitted a well-grounded claim of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for a stomach disability.  38 
U.S.C.A. §§ 1151, 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claims.  The 
Court has held that:

A veteran claiming entitlement to VA 
benefits has the burden of submitting 
evidence sufficient to justify a belief 
by a fair and impartial individual that 
the claim is well-grounded.  See 38 
U.S.C.A. § 5107(a) (West 1991).  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 
610-611 (1992).  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  

The Court has clarified that:

Because a well-grounded claim is neither 
defined by the statute nor by the 
legislative history, it must be given a 
common sense construction.  A 
well-grounded claim is a plausible claim, 
one which is meritorious on its own or 
capable of substantiation.  Such a claim 
need not be conclusive but only possible 
to satisfy the initial burden of 
§ 3007(a) [presently enacted as 38 
U.S.C.A. § 5107(a) (West 1991)].  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has directed that, in order for a claim for service 
connection to be well-grounded, there must be (1) competent 
evidence of a current disability; (2) proof as to incurrence 
or aggravation of a disease or injury in service; and (3) 
competent evidence as to a nexus between the inservice injury 
or disease and the current disability.  Caluza v. Brown, 7 
Vet. App. 498 (1995).  

When a claim is determined to be not well-grounded, the VA 
does not have a statutory duty to assist him in developing 
the facts pertinent to his claim.  However, the VA may be 
obligated under the provisions of 38 U.S.C.A. § 5103(a) (West 
1991) to advise him of the evidence needed to complete his 
application.  This obligation is dependent upon the 
particular facts of the claim and the extent to which the 
Secretary of the VA has advised the appellant of the evidence 
necessary to support a claim for VA benefits.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The veteran has not alleged 
that there are additional relevant records which may be 
incorporated into the record.  He is fully aware of the 
reasons for the denials and the deficiencies in the record.  

The veteran is seeking service connection for right ear 
hearing loss disability and compensation under the provisions 
of 38 U.S.C.A. § 1151 (West 1991) for diabetes mellitus, a 
bowel disability, and a stomach disability.  It is necessary 
to determine if he has submitted a well-grounded claim with 
respect to each issue.  
I.  Right Ear Hearing Loss Disability

A review of the record indicates that the veteran's claim for 
service connection for right ear hearing loss disability is 
plausible and that all relevant facts as to that issue have 
been properly developed.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  Where a veteran 
served continuously for ninety days or more during a period 
of war and an organic disease of the nervous system including 
sensorineural hearing loss becomes manifest to a degree of 
ten percent within one year of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 
(1998).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1998).  

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; or the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The veteran's service medical records do not refer to right 
ear hearing loss disability.  The documentation does indicate 
that the veteran was driving a half-track which was destroyed 
by a landmine during combat in October 1943.  Army treatment 
records dated in October 1943 convey that the veteran 
sustained a ruptured left tympanic membrane secondary to the 
explosion.  On examination, he exhibited auditory acuity of 
20/20 in the right ear and 20/17 in the left ear.  An October 
25, 1943 treatment entry notes that the veteran's right 
tympanic membrane was normal.  The veteran was awarded the 
Purple Heart medal for his injury.  An August 1944 
neuropsychiatric evaluation conveys that the veteran reported 
that "he was blasted" when the "half-track he was driving 
was demolished by a mine explosion" in October 1943.  He 
clarified that "he felt dazed, his head was throbbing and 
his eardrums were ruptured."  At his January 1945 physical 
examination for service separation, the veteran's ruptured 
left tympanic membrane was noted.  The Army examiner reported 
that the veteran exhibited asymptomatic healed left eardrum 
perforation residuals and auditory acuity of 15/15 in the 
right ear and 10/15 in the left ear.  The Court has directed 
that auditory acuity of 15/15 is normal.  Smith v. Derwinski, 
2 Vet. App. 137, 140 (1992).  

Service connection is currently in effect for tinnitus 
secondary to acoustical trauma, left perforated eardrum 
residuals, and left ear high frequency hearing loss 
disability.  

A March 1948 VA hospital summary notes the veteran's history 
of a perforated left eardrum secondary to the October 1943 
landmine explosion.  On examination, the veteran's right ear 
drum was reported to be "scarred to [a] somewhat lesser 
extent" than his left ear drum.  

A May 1960 physical evaluation from Charles L. Bloch, M.D., 
notes the veteran presented a history of having sustained a 
left eardrum perforation and a concussion in the October 1943 
landmine explosion.  A contemporaneous audiogram was reported 
to show "some nerve loss ... in the right ear."  Dr. Bloch 
clarified that the veteran exhibited "air conduction loss in 
the right ear [of] approximately 25%."  

Clinical documentation from the Diagnostic Clinic dated in 
November 1989 reflects that the veteran's ears were examined.  
On audiological evaluation, the veteran exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
35
-
55

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear.  The veteran was diagnosed with 
moderate to severe right ear sensorineural hearing loss 
disability.  

At an August 1990 VA examination for compensation purposes, 
the veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
40
50
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  The veteran was diagnosed with 
moderate to moderately severe right ear sensorineural hearing 
loss disability.  

At a March 1994 VA examination for compensation purposes, the 
veteran complained of progressive bilateral hearing loss 
since the October 1943 landmine explosion.  He reported that 
he had been exposed to significant artillery-related 
acoustical trauma during combat in World War II.  The VA 
examiner noted that the veteran wore bilateral hearing aids.  
On audiological examination, the veteran exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
45
50
65
Speech audiometry revealed speech recognition ability of 92 
percent in the right ear.  The veteran was diagnosed with 
moderate to moderately severe right ear mid and high 
frequency sensorineural hearing loss disability.  The veteran 
was diagnosed with "bilateral hearing impairment, trauma 
induced."  

The veteran sustained significant acoustical trauma and 
physical injury to his ears during combat in World War II.  
He has been diagnosed with right ear mid to high frequency 
hearing loss disability for VA purposes secondary to such 
trauma.  Given these findings and in the absence of any 
competent evidence to the contrary, the Board concludes the 
service connection is now warranted for right ear 
sensorineural hearing loss disability.  


II.  38 U.S.C.A. § 1151 (West 1991)

The veteran asserts on appeal that he underwent an 
inappropriate surgical procedure at the Louisville, Kentucky, 
VA Medical Center and subsequently incurred diabetes 
mellitus, a bowel disability, and a stomach disability as a 
consequence of the operation.  He contends that compensation 
under the provisions of 38 U.S.C.A. § 1151 (West 1991) for 
diabetes mellitus, a bowel disability, and a stomach 
disability is warranted as there was laboratory evidence at 
the time of the procedure that established that he did not 
have cancer.  

The Board initially observes that 38 U.S.C.A. § 1151 has been 
amended during the pendency of the instant appeal.  The 
effective date of the amended statute is October 1, 1996.  In 
a precedent opinion dated December 31, 1997, the Acting 
General Counsel of the VA concluded that the term "all claims 
for benefits under 38 U.S.C. § 1151, which governs benefits 
for persons disabled by treatment or vocational 
rehabilitation, filed before October 1, 1997, must be 
adjudicated under the provisions of section 1151 as they 
existed prior to that date."  VAOPGPREC 40-97 (Dec. 31, 
1997).  

As the veteran's claims for compensation under 38 U.S.C.A. 
§ 1151 were filed in June 1993, the claims will be considered 
under 38 U.S.C.A. § 1151 (West 1991).  The statute provides, 
in pertinent part, that:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment, ... not the result 
of such veteran's own willful misconduct, 
and such injury or aggravation results in 
additional disability to or the death of 
such veteran, disability or death 
compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded in the same manner as if such 
disability, aggravation, or death were 
service-connected.  

Title 38 of the Code of Federal Regulations (1998) clarifies 
that: 

  (a)  General.  Where it is determined 
that there is additional disability 
resulting from a disease or injury or an 
aggravation of an existing disease or 
injury suffered as a result of training, 
hospitalization, medical or surgical 
treatment, or examination, compensation 
will be payable for such additional 
disability.  
  (b)  Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern: 
  (1)  The veteran's physical condition 
immediately prior to the disease or 
injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or injury, 
each body part involved being considered 
separately.  
  (i)  As applied to examinations, the 
physical condition prior to the disease 
or injury will be the condition at time 
of beginning the physical examination as 
a result of which the disease or injury 
was sustained.  
  (ii)  As applied to medical or surgical 
treatment, the physical condition prior 
to the disease or injury will be the 
condition which the specific medical or 
surgical treatment was designed to 
relieve.  
  (2)  Compensation will not be payable 
under 38 U.S.C. 1151 for the continuance 
or natural progress of disease or 
injuries for which the training, or 
hospitalization, etc., was authorized.  
  (c) Cause.  In determining whether such 
additional disability resulted from a 
disease or an injury or an aggravation of 
an existing disease or injury suffered as 
a result of training, hospitalization, 
medical or surgical treatment, or 
examination, the following considerations 
will govern: 
  (1)  It will be necessary to show that 
the additional disability is actually the 
result of such disease or injury or an 
aggravation of an existing disease or 
injury and not merely coincidental 
therewith.  
  (2)  The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
disease or injury or an aggravation of an 
existing disease or injury suffered as 
the result of training, hospitalization, 
medical or surgical treatment, or 
examination.  
  (3) Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary consequences" 
are those which are certain to result 
from, or were intended to result from, 
the examination or medical or surgical 
treatment administered.  Consequences 
otherwise certain or intended to result 
from a treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether that treatment 
would in fact be administered.  38 C.F.R. 
§ 3.358 (1998 as amended)  

An August 1961 private treatment record notes that the 
veteran was diagnosed with a duodenal ulcer.  A June 1971 
private hospital discharge summary indicates that the veteran 
was diagnosed with acute pancreatitis, cholecystitis, a 
hiatal hernia, and diverticulitis.  An April 1977 private 
treatment record reports that the veteran complained of 
extensive itching and exhibited elevated glucose, alkaline 
phosphatase, SGOT, and bilirubin levels.  The veteran's 
private physician recommended that he be hospitalized for 
evaluation of his liver, gallbladder, and diabetes mellitus 
and any other necessary studies.  The veteran informed his 
doctor that he would seek hospitalization at a VA medical 
center as he had dropped his medical insurance.  

An April 1977 VA hospital summary conveys that the veteran 
was referred to the Louisville, Kentucky, VA Medical Center 
"by his private doctor because of severe itching and 
abnormal SMA-18."  Following admission to the medical 
center, the veteran underwent a percutaneous transhepatic 
cholangiography which showed a partial obstruction of the 
common bile duct.  A contemporaneous liver biopsy revealed 
portal edema, focal hepatocellular necrosis, and questionable 
bile duct proliferation consistent with extra hepatic 
obstruction.  The veteran was subsequently "explored and 
found to have a mass in the head of the pancreas."  Frozen 
sections were taken from several nodes and a biopsy into the 
pancreatic mass were performed.  The studies did not reveal 
any carcinoma.  Treating VA medical personnel conveyed that 
"biopsies at this point did not reveal any carcinoma, but 
because of the strong clinical suspicion that this was a 
cancer[,] the patient underwent a pancreatoduodenectomy and 
[was] reconstructed with a choledochojejunostomy, 
pancreaticojejunostomy, and a gastrojejunostomy."  The 
veteran's pancreatoduodenectomy was noted to be the 
"so-called Whipple['s] operation."  The veteran's final 
diagnosis was "chronic pancreatitis producing obstruction of 
the common duct."  

At a November 1977 VA examination for compensation purposes, 
the veteran complained of "gastrointestinal troubles" 
consisting of episodes of loose bowels numbering between four 
and eight times a day.  The veteran was noted to be 
"[nonservice-connected] for diabetes mellitus ... manifested 
by some hyperglycemia following his surgery."  He reported 
that he ate a regular diet; took no diabetic medications; and 
"his sugars have been within normal limits."  On 
examination, the veteran exhibited a soft abdomen without 
palpable masses or organs; active bowel sounds; and no 
definite abdominal tenderness.  The veteran was diagnosed 
with "a duodenal ulcer by history" and "[post-operative] 
status, pancreatoduodenectomy (Whipple procedure)."  The 
examiner stated that "diabetes mellitus [was] not found."  

VA clinical documentation dated in January, May, and June 
1980 notes that the veteran complained of steatorrhea, 
diarrhea, an inability to gain weight, weakness, and malaise.  
Treating VA medical personnel commented that the veteran was 
"stable [post]-Whipple."  An October 1980 VA hospital 
summary relates that the veteran was admitted for treatment 
of probable alcoholic hepatitis.  He complained of chronic 
diarrhea since his 1977 Whipple's operation.  The veteran's 
history of active duodenal ulcer disease since 1970 and a 
Whipple's operation with a choledochojejunostomy was noted.  
He was reported to take pancreatic enzyme replacement and 
medication for his chronic diarrhea.  The veteran was 
diagnosed with "status post-Whipple procedure 1977 for 
chronic pancreatitis" and "diarrhea and malabsorption 
secondary to [his Whipple's operation]."  

A January 1982 VA hospital summary indicates that the veteran 
was prescribed medication because of pancreatic insufficiency 
due to his partial pancreatectomy.  Upon discharge from the 
VA medical center, he was diagnosed with pancreatic 
insufficiency due to chronic pancreatitis.  

An April 1992 colonoscopy evaluation from Bruce A. Schorr, 
M.D., states that the veteran complained of vague left lower 
quadrant pain and a change in his bowel habits consisting of 
more loose stools.  The procedure revealed findings 
consistent with diverticulosis of the sigmoid colon and 
"areas of erythema of questionable significance."  A May 
1993 treatment record from Dr. Schorr conveys that the 
veteran was being treated for adult onset diabetes mellitus.  

In his June 1993 informal claim for compensation under the 
provisions of 38 U.S.C.A. § 1151, the veteran advanced that:

I have reason to believe that the Whipple 
procedure performed [at the Louisville, 
Kentucky, VA Medical Center] was 
inappropriate and I believe that this 
qualifies for [a 38 U.S.C.A. §  1151] 
claim.  I ask for [service connection] 
for all secondary effects.   

In a December 1993 written statement, the veteran's wife 
related that she had known the veteran since 1976.  She 
indicated that:

First of all, in April 1, 1976 (sic), 
[the veteran's] private physician, Dr. 
King, recommended and made arrangements 
for [the veteran] to be admitted to [the 
Louisville, Kentucky, VA Medical Center] 
(for itching all over) (reason possiably 
(sic) nerves).  [The treating VA 
physicians] said he will have a bigger 
operation called [the] Whipple procedure 
because we think [that] he has cancer of 
the pancress (sic).  ...  This Whipple 
procedure took 12 h[ou]r[s].  1st they 
sent a piece of sextion (sic) to the 
cancer path[ology] lab[oratory].  It 
returned NO CANCER.  2nd sent another 
section over to the cancer 
lab[oratory]-returned NO CANCER-but 
proceded (sic) with [the] operation 
anyway.  He has had 1/2 of all insides 
taken out on account of a wronged 
operation.  I asked [the VA physician] 
"why did you do this big operation on 
this man when the sextions (sic) came  
back NO CANCER?"  Answer-"Well for the 
good of this patient.  He is 76 y[ea]rs 
old (which he was not that old) and I + 
the d[octor]s (a lot of them) were 
looking + feeling of it, we will go on 
with the Whipple procedure.  (This was 
the 1st Whipple procedure performed at 
[the Louisville, Kentucky, VA Medical 
Center].  

At a December 1993 VA examination for compensation purposes, 
the veteran was reported to have diabetes mellitus and 
post-Whipple's operation residuals.  The examiner commented 
that the veteran had clarified that the Whipple 's operation 
was performed secondary to a growth "thought to be prostatic 
cancer, but later this was found not to be the case."  

In his January 1994 informal claim, the veteran advanced that 
he had lost his job due to his 1977 Whipple's operation.  At 
the March 1994 VA examination for compensation purposes, the 
veteran reported having undergone a Whipple 's operation due 
to carcinoma of the prostate.  The veteran was diagnosed with 
"post-Whipple procedure for carcinoma of the pancreas" and 
non-insulin dependent diabetes mellitus.  

In a June 1994 written statement, the veteran reiterated his 
wife's recollection of the events surrounding his April 1977 
Whipple's operation.  He asserted further that "they took 
half of everything in me out & short circuit (sic) the bowel 
and that was a very unneccary (sic) operation."  

In a November 1994 written statement, the veteran's wife 
reiterated her recollection of the events surrounding the 
veteran's April 1977 Whipple's operation.  She advanced 
further that:

But, [the veteran's treating VA 
physician] and about 32 other d[octor]s 
were to watch this operation.  Said "it 
look like cancer, so we will go on with 
this surgery."  Two different times the 
lab[oratory] sent word back [that "] its 
not cancer, no need for the bigger 
operation."  They removed 1/2 of all his 
inside organs.  1/2 stomach, pancreas, also 
gallbladder, and rearranged his bowls 
(sic) + put in a short route for the food 
to go in +
come out in a hurry after eating.  This 
condition was aggravated from World War 
II nerves.  And then this wrongful, 
unncessary (sic) operation whitch (sic) 
took 13 hours.  Made his health and 
nerves worse.  

In an April 1995 written statement, the veteran's wife 
reiterated that she believed that the 1977 Whipple's 
operation was "an uncalled (sic) operation."  She stated 
that the veteran had "gone downhill ever since."  In a May 
1995 written statement, the veteran advanced that:

I was told this was the 1st intestine 
Whipple done [at the Louisville, 
Kentucky, VA Medical Center] and it was 
unnecesary (sic).  This operation Whipple 
procedure was not called for, because the 
lab[oratory] told them it was not cancer.  
2 times the lab[oratory] told them the 
section was not cancer.  They went ahead 
with this operation and took 1/2 of 
everything in me out and 5 f[ee]t of 
intestines ...  and 32 other d[octo]rs was 
looked (sic) on, because it looked to 
them cancer (sic).  (This was an 
experimental operation.)  1/2 ileo (sic), 1/2 
stomach, 1/2 pancrease (sic)-main bile duck 
(sic), and 5 f[ee]t of intestine & gall 
bladder.  Then hooted up (sic) common 
bile duck (sic) into intestine.  

This has caused me to go to the toilet 
soon right after I eat anything and that 
has put me in many embarsing (sic) times.  
...  The Whipple procedured (sic) done in 
Louisville was uncalled for them to take 
all of that out of me and reroute my 
insides causing me not to live a normal 
life.  When they were told the sections 
they sent to [the] path[ology] 
lab[oratory] were not cancer[,] they 
should have only taken the turmor (sic) 
off the pancress (sic) & stopped there.  

In his May 1996 written statement, the local accredited 
representative advanced that:

The veteran contends that while 
hospitalized[,] he developed a stomach 
condition.  He states that this is due to 
the Whipple's operation.  He feels he is 
entitled to compensation under the 
provisions of 38 U.S.C.A. § 1151.  

An April 1997 hospital summary and associated clinical 
documentation from Morton Plant Hospital conveys that there 
was "concern" about insulin-dependent diabetes mellitus, 
chronic constipation, and "possible serious bowel disease."  
In his October 1997 written presentation, the local 
accredited representative asserted that:  

Evidence of record also indicates that 
the veteran has developed adult onset of 
diabetes mellitus, which is considered a 
consequence of the Whipple procedure 
performed by the VAMC at Bay Pines, 
Fl[orida].  There is no indication in the 
file that the veteran was notified that 
this condition was an expected 
consequence of the procedure.  VARO 
requested a copy of this consent form 
(SF-522) or equivalent, however, there is 
no further mention of it.  We feel that 
this claim for service connection under 
the rules set forth in 38 U.S.C. § 1151 
(sic).  See Gardner v. Derwinski, 1 Vet. 
App. 583 (1991).  (emphasis in the 
original.)  

At the August 1998 hearing before the undersigned Member of 
the Board, the veteran's wife reiterated her prior 
recollections of the events surrounding the veteran's April 
1977 Whipple's operation.  She testified that:

And he's had problems really ever since 
[the Whipple's operation], so that is one 
of the reasons diabetes in related to the 
pancreas because you have to have a good 
pancreas or you're gonna (sic) have 
diabetes.  

The Board has reviewed the probative evidence of record 
including the veteran's and his wife's testimony and 
statements on appeal.  The veteran asserts, in essence, that 
he is entitled to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for diabetes mellitus, a bowel 
disability, and a stomach disability as he believes that his 
April 1977 Whipple's operation was unnecessary given that the 
pathological studies conducted during and following the 
surgical procedure failed to reveal cancer or other 
malignancy.  The accredited representative advances that the 
veteran may not have been informed that diabetes mellitus was 
a known consequence of the procedure.  Private clinical 
documentation dated prior to April 1977 procedure indicates 
the veteran was found to exhibit elevated glucose levels and 
had been diagnosed with active duodenal ulcer disease, a 
hiatal hernia, pancreatitis, cholecystitis, and 
diverticulitis prior to the operation.  In April 1977, the 
veteran underwent a pancreatoduodenectomy (Whipple's 
operation) secondary to a mass in the head of the pancreas at 
the Louisville, Kentucky, VA Medical Center.  The VA 
physician or physicians who performed the operation commented 
that the procedure was necessary due to "the strong clinical 
suspicion that this was a cancer."  The voluminous VA and 
private clinical documentation of record dated after April 
1977 repeatedly notes the veteran's Whipple's operation and 
residuals thereof.  However, there are no clinical findings 
which advance that the procedure was needlessly conducted or 
otherwise improper.  Similarly, the clinical record does not 
establish that the veteran exhibited more than residuals 
consistent with the necessary consequences of properly 
administered medical and surgical treatment.  

Indeed, the veteran's claims are supported solely by his 
accredited representative's statements; his wife's testimony 
and statements; and his own testimony and statements on 
appeal.  The Court has held that lay assertions of medical 
causation do not constitute competent evidence to render a 
claim well-grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
The Court has commented that:

Just as the BVA must point to a medical 
basis other than its own unsubstantiated 
opinion (Colvin [v. Derwinski, 1 Vet. 
App. 174, 175 (1991)]), the veteran 
cannot meet his initial burden by relying 
upon his own, or his representative's, 
opinions as to medical matters.  
Robinette v. Brown, 8 Vet. App. 69, 74 
(1995).

There is no indication that either the accredited 
representative, the veteran's wife, or the veteran is a 
medical professional.  To the extent that the lay statements 
attempt to question a medical diagnosis or other clinical 
determinations as to the origins or existence of the claimed 
disabilities, such statements may not be considered as 
competent evidence.  The veteran's beliefs, even when firmly 
held, are not competent and do not establish a well-grounded 
claim.  Further, the Court has clarified that statements as 
to what the veteran may have been told by a physician during 
or after service, standing alone, are insufficient to 
establish a medical diagnosis.  Warren v. Brown, 6 Vet. App. 
4, 6 (1993).  

In reviewing a similar factual scenario wherein the veteran 
advanced a claim for compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) supported solely by his lay 
statements, the Court commented that:  

In this case, the appellant contends that 
his loss of vision in the left eye is the 
result of surgery performed on his left 
eye to correct a detached retina in April 
1989 at a VAMC in St. Louis.  This is far 
from an "inherently incredible 
allegation" -- i.e., it is entirely 
conceivable that surgery to an eye could 
result in a loss of vision in that eye.  
However, the veteran's claim was not 
accompanied by any supporting evidence 
and therefore falls short of the 
statutory requirement for a well-grounded 
claim.  Ross v. Derwinski, 3 Vet App 141, 
144 (1992).  

In addressing the accredited representative contention that 
the veteran was not informed that diabetes mellitus was a 
know consequence of Whipple's operation, the Board 
acknowledges that the consent form presumably executed by the 
veteran prior to the April 1977 surgical procedure is not of 
record.  However, the Board observes that the clinical record 
is silent as to the etiology of the veteran's current 
diabetes mellitus.  While the veteran did exhibited elevated 
glucose levels prior to the procedure, no physician has 
commented as to when diabetes mellitus was initially 
manifested or whether the veteran's diabetes mellitus is 
related to his April 1977 surgery.  In the absence of 
competent evidence of an etiological relationship between the 
veteran's Whipple's operation and the onset of diabetes 
mellitus, the accredited representative's contentions are 
unpersuasive and do not render the veteran's claims 
well-grounded.  

As the record contains no competent evidence establishing an 
etiological relationship between either the veteran's 
diabetes mellitus, bowel disability or his stomach disability 
and his treatment in the VA medical system, the Board 
concludes that the veteran's claims for compensation under 
the provisions of 38 U.S.C.A. § 1151 (West 1991) are not 
well-grounded.  Accordingly, the claims are denied.  38 
U.S.C.A. § 7105(d) (West 1991).  

The Board acknowledges that it has decided the current appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
veteran has been given adequate notice and opportunity to 
respond and, if not, whether the veteran will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the veteran has not been prejudiced by 
the decision herein.  The veteran was denied by the RO.  The 
Board considered the same law and regulations.  The Board 
merely concludes that the veteran did not meet the initial 
threshold evidentiary requirements of a well-grounded claim.  
The result is the same.  


ORDER

Service connection for right ear sensorineural hearing loss 
disability is granted.  Compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for diabetes mellitus, a bowel 
disorder, and a stomach disorder is denied.  


REMAND

The veteran asserts that service connection is warranted for 
an organic personality disorder and the record supports 
assignment of an evaluation in excess of 10 percent for PTSD; 
compensable evaluations for left ear hearing loss disability 
and malaria; and a total rating for compensation purposes 
based on individual unemployability.  In reviewing the 
record, the Board observes that the veteran has been 
diagnosed with an organic personality disorder variously 
attributed to a prior cerebrovascular accident, his inservice 
head trauma, and/or his alleged inservice concussion.  The 
January 1982 VA hospital summary indicates that the veteran 
suddenly developed vertigo.  A contemporaneous neurological 
evaluation conveyed that the veteran probable sustained a 
cerebellar infarct.  A brain scan was reported to be normal.  
The veteran was diagnosed with a probable cerebellar infarct.  
The report of the December 1993 VA examination for 
compensation purposes notes that the veteran's mood was 
"quite labile" and an impression of "ruleout organic mood 
disorder" was advanced.  A January 1995 VA hospital summary 
relates that the veteran was diagnosed with cerebrovascular 
accident residuals and an "organic personality disorder 
secondary to [a] head injury during an explosion in World War 
II and cerebrovascular accident."  A March 1995 hospital 
summary and associated clinical documentation from Largo 
Medical Center notes that the veteran presented a history of 
a concussion syndrome.  In light of the conflicting clinical 
findings, the Board finds that further VA evaluation would be 
helpful in resolving the issues raised by the instant appeal.  

The veteran's entitlement to both an increased evaluation for 
left ear hearing loss disability and a total rating for 
compensation purposes based on individual unemployability is 
to be determined upon an accurate assessment of the current 
level of disability associated with his service-connected 
hearing loss disability and other service-connected 
disorders.  In light of the grant above of service connection 
for right ear sensorineural hearing loss disability, the RO 
should reevaluated the veteran's entitlement to both an 
increased evaluation for left ear hearing loss disability and 
a total rating for compensation purposes based on individual 
unemployability.  

A March 1982 written statement from the Social Security 
Administration (SSA) indicates that the veteran had been in 
receipt of SSA benefits since February 1979.  The veteran, 
his wife, and the accredited representative testified at the 
hearing before the undersigned Member of the Board that the 
veteran was currently receiving SSA disability benefits.  The 
documentation supporting the veteran's SSA award is not of 
record.  The VA's statutory duty to assist the veteran 
includes an obligation to obtain the records upon which SSA 
disability benefits have been awarded to the veteran.  

Any determination of the RO that separates the impairment of 
PTSD from any other psychiatric disorder must be supported by 
competent evidence.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the SSA and 
request that it provide copies of all 
documentation developed in association 
with the award of the veteran's current 
disability benefits.  Upon receipt of the 
request information, it should be 
incorporated into the record.  

2.  The RO should then schedule the 
veteran for a VA examination which is 
sufficiently broad to accurately 
determine the current nature of his 
organic personality disorder, if any.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
express an opinion as to the etiology of 
the veteran's current organic mood 
disorder/organic personality disability, 
if any, and its relationship to his 
wartime service, including the inservice 
trauma.  The claims folder must be made 
available to the examiner.  

3.  In representing the VA before the 
Court, the General Counsel of the VA has 
noted that the RO has duties.  Pursuant 
to 38 C.F.R. § 3.655 (1998), when the 
claimant without good cause fails to 
report for examination, his original 
claim for service connection will be 
decided upon the evidence then of record.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, the VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  Reference was made the 
Veterans Benefits Administration's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, paragraph 28.09(b) (3).  The RO 
must comply with all notification 
requirements regarding the duty to report 
and the failure to report for 
examination.  

4.  The RO has determined that the 
veteran's personality disorder is a 
congenital or developmental defect.  
Since there are some opinions that link 
the organic personality disorder to 
specific incidents, including inservice 
trauma, the determination of the RO is 
unsupportable at this time.  If it is the 
position of the RO that the veteran's 
organic personality disorder is a 
congenital or developmental condition, 
that determination must be supported by 
competent evidence. 

5.  The RO is to schedule an examination 
that determines the extent of impairment 
of PTSD as distinguished from other 
psychiatric disorders.  If the examiner 
cannot distinguish the manifestations, 
that should be noted in the report.  If 
possible, a GAF, solely for the PTSD 
should be entered.

6.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for an organic personality 
disorder; increased evaluations for PTSD, 
left ear hearing loss disability, and 
malaria; and a total rating for 
compensation purposes based on individual 
unemployability.  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record.  No 
inference should be drawn from it regarding the final 
disposition of the veteran's claims.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

- 25 -


- 2 -


